                                                     SO ORDERED.


                                                     Dated: November 28, 2018




                                                     Daniel P. Collins, Bankruptcy Judge
                                                     _________________________________




Case 2:18-bk-08154-DPC   Doc 36 Filed 11/28/18 Entered 11/28/18 14:34:07        Desc
                          Main Document    Page 1 of 2
Case 2:18-bk-08154-DPC   Doc 36 Filed 11/28/18 Entered 11/28/18 14:34:07   Desc
                          Main Document    Page 2 of 2
